UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4435


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOSE N. CASTRO,

                  Defendant - Appellant.



                              No. 13-4441


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARIANO MARTINEZ REZA, a/k/a Mariano Reza Martinez,

                  Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.    (1:12-cr-00317-NCT-14; 1:12-cr-
00317-NCT-12)


Submitted:   October 28, 2014               Decided:   November 3, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina; Todd Allen Smith, LAW FIRM OF TODD ALLEN SMITH,
Graham, North Carolina, for Appellants.  Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Pursuant   to    their      written       plea    agreements,       Jose    N.

Castro and Mariano Martinez Reza (collectively, “Defendants”),

pled guilty to conspiracy to distribute controlled substances, *

in violation of 21 U.S.C. § 846 (2012).                          The district court

sentenced Castro to thirty-four months’ imprisonment and Reza to

the statutory mandatory minimum of 120 months’ imprisonment.                             In

this consolidated appeal, counsel have filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), averring that there

are   no   meritorious     issues        for    appeal    but     seeking     review     of

Defendants’      convictions       and    sentences.             Each    Defendant       was

advised of his right to file a supplemental brief but neither

has   filed    one.      Finding    no     reversible          error,    we   affirm     the

district court’s judgments.

              Counsel    first     question       whether        the    district       court

fully complied with Federal Rule of Criminal Procedure 11 in

accepting      Defendants’       guilty        pleas.          Upon     review    of     the

transcripts     from     the   plea      colloquies,       we     conclude       that    the

district court substantially complied with Rule 11 and committed

no error during either plea colloquy warranting correction on

plain error review.        See United States v. General, 278 F.3d 389,

      *
       Castro pled guilty to conspiracy to distribute marijuana;
Reza pled guilty to conspiracy to distribute five kilograms or
more of cocaine.



                                           3
393 (4th Cir. 2002) (providing standard of review); see also

Henderson       v.    United   States,     133   S.    Ct.    1121,      1126    (2013)

(detailing plain error standard); United States v. Martinez, 277

F.3d    517,    532    (4th    Cir.    2002)   (holding      that   defendant        must

demonstrate he would not have pled guilty but for the error).

               Counsel also question whether the sentences imposed by

the district court are reasonable.               In reviewing a sentence, we

must first ensure that the district court did not commit any

“significant         procedural    error,”     such    as    failing     to   properly

calculate the applicable Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2012) factors, or failing to adequately

explain the sentence.             Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Montes-Pineda, 445 F.3d 375, 380 (4th

Cir. 2006) (requiring explanation to be “elaborate enough to

allow    [us]    to    effectively      review   the    reasonableness          of   the

sentence” (internal quotation marks omitted)).

               Once we have determined that there is no procedural

error, we must consider the substantive reasonableness of the

sentence,       “tak[ing]       into     account       the    totality          of   the

circumstances.”         Gall, 552 U.S. at 51.           If the sentence imposed

is   within     the    appropriate      Guidelines     range,       we   consider      it

presumptively reasonable.             United States v. Yooho Weon, 722 F.3d

583, 590 (4th Cir. 2013).              The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

                                           4
the    §    3553(a)     factors.”           Montes-Pineda,       445    F.3d    at     379

(internal quotation marks omitted).

              Upon     review,    we    conclude       that   the      district      court

committed      no      procedural      or    substantive      error      in    imposing

Defendants’ sentences.           See United States v. Lynn, 592 F.3d 572,

577    (4th    Cir.     2010)    (providing      standard     of    review);      United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008) (stating

that       statutory     mandatory       minimum       sentences       are     “per    se

reasonable”).

              Castro’s counsel raises several additional issues that

he ultimately concludes are meritless.                  First, counsel questions

whether      the    probation    officer      complied    with      Federal    Rule     of

Criminal Procedure 32(e)(2) in disclosing Castro’s presentence

investigation        report     and    whether   the    district       court   complied

with Rule 32(i)(1)(A), (3)(B), (4)(A), and (j)(1) during the

sentencing hearing.           Upon review, we conclude that the probation

officer and district court complied with the above provisions of

Rule 32 and committed no error warranting correction on plain

error review.         See Henderson, 133 S. Ct. at 1126.

              Second,     counsel       questions      whether      Castro     received

ineffective assistance from trial counsel.                    Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

we generally do not address ineffective assistance claims on

direct appeal.         United States v. Benton, 523 F.3d 424, 435 (4th

                                             5
Cir. 2008).       Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient       development     of    the   record.       United     States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

            Finally,       counsel    questions     whether   the     Government

engaged in misconduct during Castro’s prosecution; however, he

points to no specific instance of prosecutorial misconduct.                    Our

review of the record has revealed no evidence of governmental

misconduct.       See United States v. Allen, 491 F.3d 178, 191 (4th

Cir.     2007)    (providing     elements      of   prosecutorial     misconduct

claim).    Thus, we find this claim meritless.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                         We

therefore affirm the district court’s judgments.                      This court

requires that counsel inform Defendants, in writing, of their

right to petition the Supreme Court of the United States for

further review.       If either Defendant requests that a petition be

filed,    but    counsel    believes    that    such   a   petition    would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.           Counsel’s motion must state that a copy

thereof was served on Defendant.             We dispense with oral argument

                                         6
because the facts and legal conclusions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        AFFIRMED




                               7